Name: Commission Regulation (EEC) No 3815/85 of 27 December 1985 adapting Regulations (EEC) No 610/77, (EEC) No 2226/78, (EEC) No 2377/80, (EEC) No 985/81 and (EEC) No 552/85 in the beef and veal sector by reason of the accession of the Kingdom of Spain
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  animal product;  prices
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 368/ 11 COMMISSION REGULATION (EEC) No 3815/85 of 27 December 1985 adapting Regulations (EEC) No 610/77 , (EEC) No 2226/78 , (EEC) No 2377/80 , (EEC) No 985/81 and (EEC) No 552/85 in the beef and veal sector by reason of the accession of the Kingdom of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, of the system of import and export licences in the beef and veal sector ^, as last amended by Regulation (EEC) No 552/85 (6), Regulation (EEC) No 985/81 laying down detailed rules on the sale of frozen beef and veal for export from intervention stocks Q, as last amended by Regulation (EEC) No 2624/8$ (8) and Regulation (EEC) No 552/85 laying down detailed rules for the application in the beef and veal sector of Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the Africian , Carri ­ bean and Pacific States or in the overseas countries and territories, and amending Regulation (EEC) No 2377/80 should be adapted ; Having regard to the Act of Accession of Spain and Portugal and in particular Article 396 thereof, Whereas, by reason of the accession of Spain Commission Regulation (EEC) Nos 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on repre ­ sentative Community markets and the survey of prices of certain other cattle in the Community ('), as last amended by Regulation (EEC) No 1511 /85 (2), Commission Regula ­ tion (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 1362/85 (4) ; Regulation (EEC) No 2377/80 on special detailed rules for the application Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion , the measures referred to in Article 396 of the Act may be adopted before accession and will enter into force only subject to and on the date of the entry into force of the , said Treaty ; HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 610/77 are hereby amended as follows : 1 . Annex I is replaced by the following : 'ANNEX I - Coefficients to be used in calculating the price on * the representative Community markets for adult bovine animals Belgium 3,6 Denmark 3,2 France 27,7 Germany 18,8 Greece ' 0,9 Ireland 7,0 Italy 10,7 Luxembourg 0,3 Netherlands 6,3 Spain " 5,9 United Kingdom 15,6 .' (  ) OJ No L 77, 25 . 3 . 1977, p . 1 . 0 OJ No L 146, 5 . 6 . 1985, p . 6 . (J) OJ No L 261 , 26. 9 . 1978, p. 5. V) OJ No L 139, 27. 5 . 1985, p . 2. 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . (6) OJ No L 63 , 2 . 3 . 1985, p. 13 . O OJ No L 99, 10 . 4. 1981 , p. 38 . (8) OJ No L 250, 19 . 9 . 1985, p. 30 . No L 368/ 12 Official Journal of the European. Communities 31 . 12. 85 2. The following section is added to Annex II : 'K. SPAIN 1 . Representative markets (a) Municipal slaughterhouses Barcelona Bilbao Madrid (b) Quotation Centres Ebro ' Mercolerida Segovia (c) Markets Qualities all qualities all qualities all qualities Qualities all qualities all qualities all qualities Qualities all qualities all qualities all qualities Talavera de la Reina (Toledo) Santiago de Compostela Salamanca 2. Categories , qualities and coefficients Categories ana qualities Live-weight conversioncoefficients Weighting coefficients AÃ ±ojos categorÃ ­a secunda AÃ ±ojos categorÃ ­a primera Vacuno major Vacuno menor 56 58 47 54 15 48 28 9 ' 3 . The following section is added to Annex III 'K. SPAIN 1 . Representative market (a) Municipal slaughterhouses Barcelona Bilbao Madrid (b) Quotation Centres Ebro Mercolerida Segovia (c) Markets Quality ternera ternera ternera Quality ternera ternera ternera Quality ternera ternera ternera Talavera de la Reina (Toledo) Santiago de Compostela Salamanca 2. Qualities and coefficients Qualities Live-weight conversion Weightingcoefficient coefficient Terneras de todas las categorÃ ­as 59 100 Article 2 The following is added to Annex III of Regulation (EEC) No 2226/78 'ESPANA : FORPPA CALLE Jose Abascal,4 28003 Madrid Tel . 4 48 80 00 Telex : 45506 31 . 12. 85 Official Journal of the European Communities No L 368/ 13  in paragraph 2 : ExacciÃ ³n reguladora suspendida para (cantidad para la cual se ha expedido el certificado) kg.' Article 3 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . The following are added to Article 9 ( 1 ):  under (d) : 'Certificado valido en ... '  under (e) : first paragraph : 5 . The following is added to Article 13 ( 1 ), under (a): 'Producto ACP/PTOM (Reglamento (CEE) n ° 486/85)'. Article 4 The following is added to the Annex to Regulation (EEC) No 985/81 : 'ESPANA : FORPPA Bovinos jÃ ³venes machos destinados a cebo .  under (e) : second paragraph , first indent : 'Peso por cabeza hasta 300 kg . calle Jose Abascal , 4 Madrid 28003 Tel . 4 48 80 00 Telex 45506'  under (e) : second paragraph , second indent : 'Peso por cabeza inferior a 80 kg o 'Peso por cabeza de 80 a menos de 220 kg', o 'Peso por cabeza de 220 a 300 kg'  under (f) : 'ExacciÃ ³n reguladora reducida en un ... % . 2. The following are added to Article 10 ( 1 ) :  under (c) 'Ceftificado valido en . . .'  under (d) : 'Carne destinada a la fabricaciÃ ³n de conserva  rÃ ©gimen (a) ... en ... '.  under (e) : 'ExacciÃ ³n reguladora suspendida . Article 5 Article 3 of Regulation (EEC) No 552/85 is replaced by the following : 'Article 3 1 . The amount provided for in Article 4 ( 1 ) of Regulation (EEC) No 486/85 for each product intended for importation into a Member State shall be equal to 90 % of the amount of the levy, adjusted as appropriate by the monetary compensatory amount and the accession compensatory amount valid for imports into that Member State during the week preceding that in which the quarter for which the reduction is calculated begins . The reduction shall be fixed for each Member State in its national currency. 2. The reduction shall be deducted from the levy yalid on the day on which the Customs import forma ­ lities are . completed in the Member State concerned, adjusted as appropriate by the monetary coefficient shown in Annex II to the relevant Commission Regu ­ lation fixing the monetary compensatory amounts, by the monetary compensatory amount valid in the Member State concerned on the "same date and by the accession compensatory amount.' Article 6 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession . 3 . The following are added to Article 11 ( 1 ) :  under (c) : 'Certificado valido en . . . '  under (d) : 'Carnes destinadas a la transformaciÃ ³n  regimen (b)  en ... '.  under (e) : 'ExacciÃ ³n reguladora reducida en un ... % . 4. The following are added to Article 1 2 :  in paragraph 1 , under (b) : Carne de vacuno de alta calidad (Reglamento (CEE) n ° 263/81 '. ~ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1985 . For the Commission Frans ANDRIESSEN Vice-President